Citation Nr: 1748514	
Decision Date: 10/27/17    Archive Date: 11/03/17

DOCKET NO.  11-34 023	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for a gastrointestinal condition, secondary to his service-connected Posttraumatic Stress Disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

I. Altendorfer, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 2008 to August 2010.
	
This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota. 

The Board has expanded the claim on appeal to one for service connection for a gastrointestinal condition.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (when a claimant makes a claim, he is seeking service connection for symptoms regardless of how those symptoms are diagnosed or labeled).  The change is also reflected on the title page.

In his December 2011 substantive appeal, the Veteran requested a hearing before a Veterans Law Judge (VLJ).  However, he was notified of and failed to appear for the subsequently scheduled hearings, and he provided no explanation for his absence.  Thus, his hearing requests are deemed withdrawn.  38 C.F.R. §§ 20.702(d); 20.704(d) (2017).

In September 2016, the Board remanded the current issue for further evidentiary development.  The Board finds that there has been substantial compliance with the prior remand instructions and no further action is necessary.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)).


VETERAN'S CONTENTIONS

The Veteran asserts that his gastrointestinal condition (described as intermittent nausea and occasional loose stools) is related to his service-connected PTSD disability.  Specifically, the Veteran contends that his condition developed as a result of his depression, anxiety, and anxiety attacks.  He describes experiencing loose stools, for example, when he is required to leave the home and attend a new social setting. 

For the reasons below, the Board finds that with resolution of doubt in favor of the Veteran, service connection for his gastrointestinal condition is warranted.


FACTUAL FINDINGS

1.  The Veteran experiences intermittent nausea and occasional loose stools that are medically unexplained (do not meet the criteria for a distinct gastrointestinal diagnosis).  See April 2011 Gulf War Guidelines VA examination.

2.  The intermittent nausea and occasional loose stools the Veteran describes have been determined to as likely as not be associated with (caused by) his service-connected PTSD.  See April 2011 Gulf War Guidelines VA examination; November 2016 report of VA psychiatric examination.


LEGAL CONCLUSION

The criteria for service connection for a gastrointestinal condition, as secondary to service-connected PTSD, are met.  38 U.S.C.S. §§ 1110, 5107 (LexisNexis 2017); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2017). 


ORDER

Service connection for a gastrointestinal condition, as secondary to service-connected PTSD, is granted.




____________________________________________
S.C. KREMBS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


